PER CURIAM.
Petitioner seeks certiorari review of an order requiring production of information which petitioner claims is privileged. The trial court stayed its order of production so that petitioner could seek relief in this court; however, while the petition was pending in this court the parties went to trial without the information having been produced. We conclude that by proceeding to trial without production respondent waived the right to have the information produced. We therefore dismiss the petition as moot, without prejudice to the right of either party to seek appellate review as to this issue, should it be relevant to any future litigation.
POLEN, FARMER and KLEIN, JJ., concur.